DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment filed on 03/07/2022.  Claims 36, 37,  40-47, and 49-67 are pending.  Claims 40 and 57 are independent.  Claims 57-67 have been newly added.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “actuating element” in claims 56 and 67.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



Claim(s) 36, 37, 40, 42-45, 47, and 50 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by To et al. (US Pub. No.: 2006/0122633).
Regarding claims 36, 37, 40, 42-45, 47, and 50, To discloses a method of cutting a flexible tensile member (534, Fig. 29F and Paras. [0145] and [0119]) located within a heart of a patient (see Abstract), the method comprising: introducing, into the patient, a blade (747, Fig. 29F) that defines an aperture (the proximal aperture of cutting tube 747, Fig. 29F)  therethrough, an inner perimeter (the inner perimeter of 747 or the perimeter defining the lumen of 747, Fig. 29F) of the blade enclosing the aperture (Fig. 29F) and defining a proximally-facing cutting edge (proximally-facing cutting edge of 747, Fig. 29F); with the flexible tensile member threaded through the aperture (Fig. 29F), transluminally advancing the blade distally to the heart by sliding the aperture over and along the flexible tensile member (Paras. [0145] and [0119], with the tether 534 threaded through the aperture, the blade is transluminally advanced distally to the heart by sliding the aperture over and along the flexible tensile member similar to the method described in Figs. 15A-15B in Para. [0119]) and subsequently, cutting the flexible tensile member by pulling the blade proximally, such that the cutting edge moves proximally through the flexible tensile member (Para. [0145]); wherein transluminally advancing the blade distally to the heart  comprises advancing the blade through a catheter (e.g. 600, Fig. 15B and Para. [0119]); wherein cutting the flexible tensile member comprises cutting the flexible tensile member against an anvil (Fig. 29F and Para. [0145], sharp edge of 747 serves as an anvil; alternatively, 745 with hole 746 and edge around 746 serves as an anvil); wherein the blade is a component of a suture cutter (combination of 745 and 747, Fig. 29F) that includes a housing (745, Fig. 29F), and wherein introducing the blade into the patient comprises introducing the blade into the patient while the blade is disposed within the housing (Fig. 29F and Paras. [0145] and [0119]); wherein cutting the flexible tensile member by pulling the blade proximally comprises cutting the flexible tensile member by pulling the blade proximally with respect to the housing (Para. [0145]); wherein the housing defines an internal slot (lumen or inner lumen of 745, Fig. 29F), and wherein transluminally advancing the blade distally to the heart by sliding the aperture over and along the flexible tensile member comprises transluminally advancing the blade distally to the heart by sliding the aperture over and along the flexible tensile member while the cutting edge is concealed within the internal slot (Fig. 29F and Para. [0145] and [0119]); wherein cutting the flexible tensile member by pulling the blade proximally comprises cutting the flexible tensile member by pulling the blade proximally such that the cutting edge moves proximally within the internal slot towards the flexible tensile member (Para. [0145]); wherein the flexible tensile member is a first flexible tensile member of multiple flexible tensile members (Paras. [0090] and [0129]), and wherein: transluminally advancing the blade distally to the heart by sliding the aperture over and along the flexible tensile member comprises transluminally advancing the blade distally to the heart by sliding the aperture over and along the multiple flexible tensile members, and cutting the flexible tensile member by pulling the blade proximally comprises cutting the multiple flexible tensile members by pulling the blade proximally, such that the cutting edge moves proximally through the multiple flexible tensile members (Paras. [0090], [0129], [0119], and [0145]); wherein the blade is a guillotine-style blade (Fig. 29F and Para. [0145], the blade is considered as a guillotine-style blade because the cutting window between 747 and 745 closes as the cutting edge at 747 moves proximally or backward between the two edges defining the window 746), and wherein introducing the blade into the patient comprises introducing the guillotine-style blade into the patient (Fig. 29F and Paras. [0145] and [0119]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over To et al. (US Pub. No.: 2006/0122633) as applied to claim 40 above, and in view of Waller (US Pub. No.: 2005/0234481).
Regarding claim 56, To discloses substantially all the limitations of the claim as taught above but fails to specifically disclose that the blade is coupled to an actuating element, wherein cutting the flexible tensile member by pulling the blade proximally comprises actuating the actuating element to pull the blade proximally, thereby cutting the flexible tensile member.
Waller teaches, in the same field of endeavor (suture cutting device/method), a blade (200, Fig. 2a or 101, Fig. 1) is coupled to an actuating element (such as 121 or a wire rod for manipulating the cutter body, Para. [0037]), and wherein cutting the flexible tensile member by pulling the blade proximally comprises actuating the actuating element to pull the blade proximally, thereby cutting the flexible tensile member (Paras. [0037] and [0041] and see Figs. 2a-2e).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the claimed invention of To to include that the blade is coupled to an actuating element, wherein cutting the flexible tensile member by pulling the blade proximally comprises actuating the actuating element to pull the blade proximally, thereby cutting the flexible tensile member as taught by Waller in order to facilitate the process of cutting the suture/tether.

Allowable Subject Matter
Claims 41, 46, 49, and 51-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 57-67 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 36, 37, 40, 42-45, 47, 50, and 56 have been considered but are moot in view of new ground(s) of rejection.  Rejection(s) made in the previous office action have been withdrawn in light of the amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771